720 S.E.2d 680 (2012)
COUNTRYWIDE HOME LOANS SERVICING, LP and Substitute Trustee Services, Inc., or its successor in interest, solely in its capacity as Substitute Trustee under that certain deed of trust recorded in Book 2283, Page 389 of the Pitt County Registry
v.
STATES RESOURCES CORP., Waslaw, LLC, solely in its capacity as Substitute Trustee of the certain deed of trust recorded in Book 2060, Page 24 of the Pitt County Registry.
No. 410P11.
Supreme Court of North Carolina.
January 26, 2012.
Alan B. Powell, High Point, for Countrywide Home Loans Servicing, LP.
Dorothy B. Burch, Raleigh, for States Resources Corp., et al.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff (Countrywide) on the 20th of September 2011 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant (States Resources Corp.), the following order was entered and is hereby certified to the North *681 Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 26th of January 2012."
Upon consideration of the petition filed on the 20th of September 2011 by Plaintiff (Countrywide) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of January 2012."